ON PETITION FOR REHEARING
Relator, in her brief in support of her petition for rehearing, says, in substance, that this court, in its original opinion herein, specifically set out certain parol evidence and applied that evidence to determine the nature of the document which appellee contended was notice to appellant that her contract would not be renewed for the ensuing year. Her attorneys have misconstrued our opinion. We did set out part of appellee's testimony, but solely for the purpose of showing that there was evidence from which the trial court could reasonably infer that the notice was presented to Mrs. Sights and that she knew the nature of it and refused to receive it. It is not true that we applied appellee's testimony that the paper was a notice of dismissal in determining its nature and effect, and we think this is perfectly clear from the language of the opinion, but to set at rest any contrary idea, we say now that the nature of the document which we held to be notice was determined from its own intrinsic language and not because of what appellee called it.
In her petition for rehearing, relator suggests two matters which were not discussed in our opinion. She calls our attention to Rule 58 of the State Board of Education, Indiana Rules 6, 7.  and Regulations, 1947, Vol. 1, p. 768, in which a form of notice that a teacher's contract will not be renewed is set out. This regulation is not referred to in the record or in any of the briefs heretofore filed with us in this case, and was not referred to in oral argument. It is suggested for the first time upon rehearing. Hence, we did not discuss it originally. Appellant, in calling this purported rule to our attention, failed to add that the *Page 29 
attorney general and the governor had specifically refused to approve same. Indiana Rules and Regulations, 1947, Vol. 1, p. 771. Acts of 1943, ch. 213; § 60-1501, Burns' 1943 Replacement, makes it the duty of every officer, or board, having power to make rules and regulations, to submit them to the attorney general and governor and requires their approval. The statute then says, "No such rule or regulation hereafter made, promulgated or adopted shall be effective until after compliance with the provisions of this section." The rule here in question, not having been approved by the attorney general or the governor, is not, and was not at any time involved in this action, effective. We may add that the statute does not require that the notice be in a form prescribed by the State Board of Education. If the notice fairly informs the teacher that her contract will not be renewed for the succeeding year, that is enough. We held, and now adhere to the holding, that the notice given was adequate for this purpose.
Relator also now suggests that the notice was not in the name of the school township but was signed only by the trustee as such. In her original briefs relator attacked the 8.  sufficiency of the notice, but not on the ground it was not in the name of the township. Had it been, we would have pointed out that we have a statute which reads as follows:
"The school trustees shall take charge of the educational affairs of their respective townships, towns and cities. They shall employ teachers, establish and locate conveniently a sufficient number of schools for the education of children therein, and build, or otherwise provide, suitable houses, furniture, apparatus and other articles and educational appliances necessary for the thorough *Page 30 
organization and efficient management of said schools. . . ." § 28-2410, Burns' 1948 Replacement. See also School City of East Chicago v. Sigler
(1941), 219 Ind. 9, 13, 36 N.E.2d 760.
Under this statute, the trustee is, to all intents and purposes, the school corporation, for whom he acts. It can act only through him in the matters here involved. A notice by him would, therefore, be notice by the school township and would be sufficient under the statute. The statute itself indicates this by providing that, when the situation is reversed and notice of resignation is required of the teacher, the teacher shall mail such notice "to such trustee," not to the school township as such. § 28-4321, Burns' 1948 Replacement.
Relator has not convinced us that we erred in our decision of this case, and her petition for rehearing is, therefore, denied.
Gilkison and Emmert, J.J., dissent.
NOTE. — Petition for Rehearing reported in 89 N.E.2d 443.